PER CURIAM:
Thomas Leroy Alston appeals the district court’s order denying his motion for return of property, pursuant to Fed. R. Crim. P. 41(g). Alston does not contest the assertion of the United States that none of the disputed property is in its possession. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.